Citation Nr: 0620771	
Decision Date: 07/17/06    Archive Date: 07/26/06

DOCKET NO.  02-10 496	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to a compensable evaluation for service-
connected duodenal ulcer disease.

2.  Entitlement to service connection for emotional 
instability reaction.

3.  Entitlement to service connection for nervous 
stomach/gastroesophageal reflux disease (GERD).

4.  Entitlement to service connection for diabetes mellitus.

5.  Entitlement to service connection for hypertension.

6.  Entitlement to service connection for tinea corporis 
(claimed as fungal rash).


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs
ATTORNEY FOR THE BOARD

C. Palmer, Associate Counsel


INTRODUCTION

The veteran had active service from January 1955 to October 
1958.  

This matter comes before the Board of Veterans' Appeals 
(Board) following a December 2003 Remand.  This matter was 
originally on appeal from December 2001 and February 2005 
rating decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Nashville, Tennessee.   

In his December 2005 VA Form 9, the veteran indicated that he 
wanted a personal hearing before the Board.  In attached 
correspondence, however, he indicated that he did not want a 
hearing and requested that his case be forwarded to the Board 
for a decision.  The May 2006 Decision Review Officer (DRO) 
Conference Report notes that the veteran clarified his 
options and does not want a Board hearing.  Accordingly, the 
veteran's hearing request is withdrawn and the Board will 
proceed with appellate review.

In a February 2005 rating decision, the RO granted service 
connection for a duodenal ulcer and assigned a noncompensable 
evaluation effective April 4, 2000, the date the veteran 
filed his claim.  The record reflects that the veteran 
appeals the initial evaluation the RO assigned for this 
disability.  

The issues of service connection for diabetes mellitus, 
hypertension, and tinea corporis (claimed as fungal rash) are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.



FINDINGS OF FACT

1.  The veteran has been notified of the evidence necessary 
to substantiate his claims, and all relevant evidence 
necessary for an equitable disposition of this appeal has 
been obtained. 

2.  The competent medical evidence of record does not show 
that the veteran's service-connected duodenal ulcer disease 
more closely approximates mild impairment with recurring 
symptoms one or twice yearly.

3.  The competent medical evidence and other evidence of 
record shows that the veteran's currently diagnosed 
psychiatric disorder clearly and unmistakably existed prior 
to service and was not aggravated during active service.  

4.  The veteran's current hiatal hernia with GERD was linked 
by competent medical opinion to symptomatology shown in 
service.


CONCLUSIONS OF LAW

1.  The schedular criteria for a compensable evaluation of 
the veteran's service-connected duodenal ulcer disease have 
not been approximated.  38 U.S.C.A. §§  1155, 5103, 5103A, 
5107(b) (West 2002 & Supp. 2005); 38 C.F.R. §§  3.102, 3.159, 
3.321, 4.7, 4.114, Diagnostic Code 7305 (2005).  

2.  Emotional instability reaction was not aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131, 1153, 
5103, 5103A, 5107(b) (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.306 (2005).    

3.  Nervous stomach/gastroesophageal reflux disease (GERD) 
was incurred in active military service.  38 U.S.C.A. 
§§ 1110, 1131, 5103, 5103A, 5107(b) (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.159, 3.303 (2005).    



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	The December 2003 Board Remand and the VCAA

In December 2003, the Board found that the veteran's claims 
for service connection of emotional instability reaction, 
diabetes mellitus, and hypertension were reopened by way of 
the submission of new and material evidence.  The Board also 
remanded the issues on appeal for the following: all 
notification and development required under 38 U.S.C.A. 
§§ 5102, 5103 and 5103A; a medical opinion regarding whether 
a small sliding hiatal hernia with GERD is at least as likely 
as not related to service and whether a duodenal ulcer was 
present during active duty service; a VA psychiatric 
examination to include a medical nexus opinion regarding 
whether a psychiatric disorder clearly and unmistakably 
existed before service; and subsequent readjudication of the 
veteran's claims.  The record reflects that medical opinions 
regarding the veteran's GERD and duodenal ulcer claims are of 
record.  In addition, a psychiatric examination was conducted 
in September 2004 and a medical opinion regarding the 
veteran's claim for emotional instability reaction are 
reflected in the September 2004 and January 2005 VA 
examination reports.   The RO additionally satisfied 
notification and development requirements under the VCAA with 
respect to the claims pertaining to the service-connected 
duodenal ulcer, emotional instability reaction and nervous 
stomach/GERD as will be explained in greater detail below.  
Furthermore, the veteran's claims were readjudicated in 
November 2005.  Based on the foregoing, the Board finds that 
the RO complied with the Board's December 2003 Remand.  
Stegall v. West, 11 Vet. App. 268 (1998).

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2005); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in his or her possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Board finds that VA has fulfilled its duty to notify.  In 
correspondence dated in August 2001, the RO apprised the 
veteran of the information and evidence necessary to 
substantiate his claims, which information and evidence that 
he was to provide, and which information and evidence that VA 
will attempt to obtain on his behalf.  Quartuccio, 16 Vet. 
App. at 187.  In addition, the RO advised the veteran of what 
the evidence must show to establish entitlement to service 
connected compensation benefits including on a secondary 
basis.  The RO also asked the veteran to tell VA about any 
additional information or evidence that he wanted VA to 
attempt to obtain on his behalf and to send the information 
describing additional evidence or the evidence itself to the 
RO within 60 days of the date of the VCAA notice letter.  
38 C.F.R. § 3.159 (b)(1) (2005).  A March 2004 follow-up duty 
to assist letter specifically advised the veteran to provide 
the RO with any evidence or information that he may have 
pertaining to his claims.  Id.    

The Board also notes that the April 2005 VCAA notice letter 
addressed the issue of an increased rating for a duodenal 
ulcer.  In this letter, the RO apprised the veteran of the 
information and evidence necessary to substantiate his claim, 
which information and evidence that he was to provide, and 
which information and evidence that VA will attempt to obtain 
on his behalf.  Quartuccio, 16 Vet. App. at 187.  The RO also 
explained to the veteran that a claim for an increase in 
service connection for a particular disability was complete 
when there was evidence that shows that his service connected 
disability had gotten worse.  In addition, the RO 
specifically asked to veteran to send any evidence in his 
possession that pertained to his claims.  38 C.F.R. § 3.159 
(b)(1) (2005).  
  
The Board observes that the veteran was not advised regarding 
the elements of degree of disability and effective date prior 
to the December 2001 and February 2005 rating decisions and 
did not receive the VCAA notice regarding the issue of an 
increased rating for a duodenal ulcer before the February 
2005 rating decision.  Nonetheless, the Board finds that such 
notice defects are harmless errors in this case.  The 
veteran's service connection claim for emotional instability 
reaction is being denied for reasons explained in greater 
detail below and no disability rating or effective date will 
be assigned.  Thus, there can be no possibility of any 
prejudice to the veteran with respect to that claim.  As the 
Board is granting service connection for the veteran's 
nervous stomach/GERD for reasons explained below, any notice 
defect will be rectified by the RO when effectuating the 
award.  In regard to the veteran's increased rating claim for 
a duodenal ulcer, the Board notes that the April 2005 VCAA 
notice letter advised the veteran of the degree of disability 
element with respect to his claim and his claim was 
subsequently readjudicated in November 2005.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (explaining that 
where notice was not provided prior to the agency of original 
jurisdiction's (AOJ's) initial adjudication, the defect can 
be remedied by the issuance of a VCAA notice followed by 
readjudication of the claim by the AOJ.)  Furthermore, the 
Board notes that the May 2006 letter includes explanations of 
disability ratings and effective date.  

Moreover, the RO provided the veteran with a copy of the 
rating decisions dated in December 2001 and February 2005, 
the Statements of the Case (SOC) dated in July 2002 and 
November 2005, and the Supplemental Statements of the Case 
(SSOC) dated in October 2004, February 2005, and November 
2005, which included a discussion of the facts of the claims, 
notification of the bases of the decisions, and a summary of 
the evidence considered to reach the decisions.  The SOCs 
provided the veteran with notice of all the laws and 
regulations pertinent to his claims.  Therefore, the Board 
concludes that the requirements of the notice provisions of 
the VCAA have been met, and there is no outstanding duty to 
inform the veteran that any additional information or 
evidence is needed.  Quartuccio, 16 Vet. App. at 187.  

To fulfill its statutory duty to assist, the RO obtained the 
veteran's VA treatment records pertaining to his claimed 
disorders.  The RO also afforded the veteran VA examinations 
in May 2001, August 2004, September 2004, December 2004, and 
January 2005.  Private medical records are also associated 
with the claims file.  

The veteran has not made the RO or the Board aware of any 
other evidence relevant to his appeal that needs to be 
obtained.  Based on the foregoing, the Board finds that all 
relevant facts have been properly and sufficiently developed 
in this appeal and no further development is required to 
comply with the duty to assist the veteran in developing the 
facts pertinent to his claims.  Accordingly, the Board will 
proceed with appellate review.  


II.	Compensable Evaluation for Duodenal Ulcer Disease 

The Board notes that the RO granted service connection for 
duodenal ulcer and assigned a noncompensable evaluation in 
February 2005.  The veteran appeals the initial rating 
assigned for his service-connected duodenal ulcer.    

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.1 (2005).  An appeal from the initial assignment of a 
disability rating requires consideration of the entire time 
period involved, and contemplates staged ratings where 
warranted.  Fenderson v. West, 12 Vet. App. 119 (1999).  If 
two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower evaluation will be assigned.  38 C.F.R. 
§ 4.7 (2005).     

The veteran's service-connected duodenal ulcer disease is 
currently rated as noncompensable under 38 C.F.R. § 4.114, 
Diagnostic Code 7305 (2005).    

In order for the veteran to receive a 10 percent evaluation 
under Diagnostic Code 7305 for duodenal ulcer, the medical 
evidence must show mild impairment with recurring symptoms 
once or twice yearly.  The objective medical evidence, 
however, does not show that the veteran's duodenal ulcer 
demonstrates such impairment or symptomatology.  Indeed, the 
August 2004 VA examiner found no objective evidence of 
duodenal ulcer disease.  Previously, an April 2001 upper 
gastrointestinal (GI) series revealed that the veteran's 
duodenum was unremarkable at that time.  Although the veteran 
reported problems such as itching in his abdomen, decreased 
or loss of appetite, and weight loss to examiners in 2004 and 
2005, they attributed such problems to the veteran's diabetes 
mellitus or other related disorders such as mild 
gastroparesis.  No examiner including the August 2004 VA 
examiner related any current symptoms to the veteran's 
service-connected duodenal ulcer.  Therefore, a compensable 
rating is not warranted. 

Based on the foregoing, the Board finds that the 
preponderance of the evidence weighs against the assignment 
of a compensable evaluation for the veteran's service-
connected duodenal ulcer disease on a schedular basis.  In 
addition, the evidence does not reflect that the disability 
at issue caused marked interference with the veteran's 
employment (i.e., beyond that already contemplated in the 
assigned evaluation), or necessitated any frequent periods of 
hospitalization, such that application of the regular 
schedular standards is rendered impracticable.  Hence, 
referral to the RO for consideration of the assignment of an 
extra-schedular evaluation under 38 C.F.R. § 3.321 (2005) is 
not warranted.


III.	Service Connection for Claimed Disorders

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2005).  As a general matter, service connection for a 
disability on the basis of the merits of such claim requires 
(1) the existence of a current disability; (2) the existence 
of the disease or injury in service, and; (3) a relationship 
or nexus between the current disability and any injury or 
disease during service.  Cuevas v. Principi, 3 Vet. App. 542 
(1992).  

If a condition noted during service is not shown to be 
chronic, then generally a showing of continuity of symptoms 
after service is required for service connection.  38 C.F.R. 
§ 3.303(b) (2005).  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (2005).  

A veteran is presumed to have been in sound condition at the 
time of acceptance for service, except for defects, 
infirmities, or disorders noted at that time or where clear 
and unmistakable evidence demonstrates that the disability or 
disease existed prior to service and was not aggravated by 
such service.  38 U.S.C.A. § 1111 (West 2002); VAOPGCPREC 3-
03.  

A pre-existing injury or disease will be considered to have 
been aggravated by active military, naval, or air service, 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  38 
U.S.C.A. § 1153 (West 2002); 38 C.F.R. 
§ 3.306(a) (2005).  Aggravation may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 C.F.R. § 3.306(b) (2005).  See 
Falzone v. Brown,                8 Vet.App. 398, 402 (1995) 
(providing that the presumption of aggravation created by 
section 3.306 applies only if there is an increase in 
severity during service).

"[T]emporary or intermittent flare-ups during service of a 
preexisting injury or disease are not sufficient to be 
considered 'aggravation in service' unless the underlying 
condition, as contrasted to the symptoms, is worsened."  
Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  This means 
the base line against which the Board is to measure any 
worsening of a disability is the veteran's disability as 
shown in all of his medical records, not on the happenstance 
of whether he was symptom-free when he enlisted.  Green v. 
Derwinski, 1 Vet. App. 320, 323 (1991).

Congenital or developmental defects are not diseases or 
injuries within the meaning of applicable law and regulations 
for VA compensation purposes.  38 C.F.R.           § 3.303(c) 
(2005).   A defect is a structural or inherent abnormality or 
condition that is more or less stationary in nature.  
VAOPGCPREC 82-90.  A disease may be defined as any deviation 
from or interruption of the normal structure or function of 
any part, organ, or system of the body that is manifested by 
a characteristic set of symptoms and signs and whose 
etiology, pathology, and prognosis may be known or unknown.  
Id.  Service connection may be granted for diseases of 
congenital, developmental, or familial origin, but not for 
defects, unless such defect was subject to superimposed 
disease or injury during military service. Id.

Where the determinative issue involves a medical diagnosis or 
medical causation, competent medical evidence is required.  
Grottveit v. Brown, 5 Vet. App. 91 (1993).  This burden 
typically cannot be met by lay testimony because lay persons 
are not competent to offer medical opinions.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  However, lay 
persons can provide an eye-witness account of a veteran's 
visible symptoms.  See, e.g., Caldwell v. Derwinski, 1 Vet. 
App. 466, 469 (1991) (competent lay evidence concerning 
manifestations of a disease may form the basis for an award 
of service connection where a claimant develops a chronic 
disease within a presumptive period but has no in-service 
diagnosis of such disease).  

The veteran contends that his current psychiatric disorder 
and nervous stomach/GERD are related to military service; 
however, the record reflects that he does not have the 
medical expertise necessary to diagnose his claimed disorders 
or offer a competent opinion as to their etiology.  As a 
result, competent medical evidence showing a current 
disability and a causal link to service is required.  

Service Connection for Emotional Instability Reaction

The medical evidence clearly shows that the veteran is 
currently diagnosed with a psychiatric disorder.  The 
September 2004 and January 2005 VA examiners noted diagnoses 
of generalized anxiety disorder, depressive disorder, history 
of attention deficit hyperactivity disorder, and alcohol 
dependence in remission on Axis I.  The May 2001 VA examiner 
similarly diagnosed generalized anxiety disorder on Axis I.  

The Board additionally notes that the service medical records 
show no finding of a psychiatric disorder at entrance in 
1955; however, the veteran was later discharged in 1958 after 
a clinical finding of emotional instability reaction.  

A review of the evidence of record, however, reveals that the 
veteran's psychiatric disorder clearly and unmistakable 
existed prior to service and was not aggravated by his 
service.  While the May 2001 VA mental examiner wrote that it 
was as likely as not that the veteran's anxiety disorder 
existed prior to his military service, he also commented that 
there was no reasonable indication that the veteran's 
military experience significantly exacerbated his disorder.   
In September 2004, another VA mental examiner concluded that 
the veteran's psychiatric problems existed before service and 
were not exacerbated by such service based on examination of 
the veteran and review of the medical records.  The January 
2005 VA psychiatrist similarly concluded that the veteran had 
some psychiatric symptoms, including problems with anxiety, 
attention, concentration, and oppositional symptoms before he 
joined the service after he provided a thorough explanation 
of the veteran's background based on review of the claims 
folder.  He further found that the veteran did not meet any 
psychiatric diagnosis, which was related to or aggravated by 
his active duty service and there was no reasonable 
indication that the veteran's military experience exacerbated 
any of his psychiatric diagnoses.  The Board affords the 
aforementioned medical opinions significant probative value, 
particularly the opinions offered in September 2004 and 
January 2005, as they were offered by competent mental health 
professionals and were based on review of the claims folder 
to include the service medical records, the veteran's VA 
treatment records and prior mental examination reports, and 
statements by the veteran.    

The Board further notes that the service medical records 
contain a November 1957 Board of Medical Survey Report noting 
a diagnosis of emotional instability reaction that existed 
prior to service and was not aggravated by such service.  It 
is written that the only apparent basis for anxiety at that 
time was chronic maladjustment to the service that resulted 
in repeated disciplinary action and setting back the date of 
completion of enlistment by approximately 5 months.  It was 
further explained that the neuropsychiatric examination 
report showed findings of a long standing personality trait 
disturbance of the emotionally unstable type and a tendency 
to somatization to such an extent as to preclude the 
performance of useful duty.  As the psychiatric examination 
and finding was close in time to the veteran's service, the 
Board also affords it great probative value.        

Moreover, the veteran's treatment records show that he 
referenced various childhood difficulties such as problems 
with teachers and getting into fights during the course of 
his seeking treatment for his psychiatric disorder.  In the 
January 1955 report of medical history, the veteran also 
noted that he had difficulties with teachers in his 
childhood.    

Thus, the Board finds that service connection for emotional 
instability reaction is not warranted because the evidence 
clearly and unmistakably shows that the veteran's psychiatric 
disorder existed prior to service and was not aggravated by 
such service.  

Service connection for Nervous Stomach/GERD

The medical evidence of record shows that the veteran is 
currently diagnosed with GERD.  An April 2001 radiological 
report notes that the veteran demonstrated a small sliding 
hiatal hernia with mild gastroesophageal reflux.  The August 
2004 VA examiner also noted that the veteran had a history of 
small hiatal hernia and GERD.    

There is also medical evidence that links the veteran's 
current GERD to his military service.  The Board notes that 
the December 2004 VA examiner essentially concluded that it 
was "at least as likely as not" that the veteran's hiatal 
hernia and GERD are related to symptoms experienced during 
active service.  While his opinion is somewhat ambiguous, the 
January 2005 VA examiner similarly suggested that the 
veteran's hiatal hernia and GERD were at least as likely as 
not related to service.  

The Board observes that the veteran's service medical records 
show no findings of hiatal hernia or GERD.  Rather, examiners 
at that time attributed the veteran's complaints of stomach 
pain and related symptoms to a duodenal ulcer or emotional 
instability reaction.  Nonetheless, the veteran's frequent 
complaints of stomach problems are well documented and 
medical examiners have indicated a link between the veteran's 
GERD and active military service.  

Based on the foregoing, service connection for nervous 
stomach/GERD is granted.  


Under the provisions of 38 U.S.C.A. § 5107(b), the benefit of 
the doubt is to be resolved in the claimant's favor in cases 
where there is an approximate balance of positive and 
negative evidence in regard to a material issue.  The Board 
finds that the preponderance of the evidence, however, is 
against the veteran's claims and that doctrine is not 
applicable.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

A compensable rating for service-connected duodenal ulcer is 
denied.  

Service connection for emotional instability reaction is 
denied.  

Service connection for nervous stomach/GERD is granted.  


REMAND

The veteran essentially contends that his current diabetes 
mellitus, hypertension, and tinea corporis (claimed as fungal 
rash) are related to a service-connected disability or 
otherwise to his active military service.  

The record contains VA treatment records showing that the 
veteran is currently diagnosed with diabetes mellitus type 
II, hypertension, and tinea corporis.  It also includes an 
April 2000 letter written by a VA physician (Dr. L.H., M.D.) 
relating that the veteran's high blood pressure, diabetes, 
and recurrent fungal dermatitis were more likely than not 
aggravated by chronic anxiety neurosis and peptic ulcer 
disease.  Dr. L.H. also indicated that chronic anxiety 
neurosis and peptic ulcer disease were diagnosed during the 
veteran's service and referenced documentation in the service 
record.  Although the veteran is not service connected for a 
psychiatric disorder to include anxiety neurosis for reasons 
explained in greater detail above, he is currently service-
connected for digestive disorders.    

The Board observes that no VA examination pertaining to the 
veteran's diabetes, hypertension, and tinea corporis claims 
was conducted in this case.  The Board further notes that Dr. 
L.H.'s opinion is too speculative to constitute the necessary 
nexus because it includes no medical rationale or support for 
his conclusion.  See Bloom v. West, 12 Vet. App. 185, 187 
(1999) (explaining that a medical opinion based on 
speculation, without supporting clinical data or other 
rationale, does not provide the required degree of medical 
certainty.)  In consideration of the foregoing, the Board 
finds that a remand for an appropriate VA examination and 
medical opinion is necessary before the Board may proceed 
with deciding the merits of this case.  38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2005) 
(stating that VA is required to provide a medical examination 
or obtain a medical opinion based upon a review of the 
evidence of record if VA determines it is necessary to decide 
the claim).  The examiner should specifically address whether 
the veteran's diabetes, hypertension, and tinea corporis 
(claimed as fungal rash) are at least as likely as not (i.e., 
probability of 50 percent) causally or etiologically related 
to the veteran's service-connected digestive disabilities or 
otherwise to any symptomatology shown in active military 
service.  The examiner should thoroughly explain the basis 
for his or her opinion and confirm review of the claims 
folder.   

Accordingly, the case is REMANDED for the following actions:

1. Please provide the veteran with an 
appropriate notice of the VCAA, VA's 
duties there under, and the delegation of 
responsibility between VA and the veteran 
in procuring the evidence relevant to his 
claims, including which portion of the 
information and evidence is to be provided 
by the veteran and which portion VA will 
attempt to obtain on behalf of the veteran 
as required by 38 U.S.C.A. §§ 5103, 5103A 
(West 2002 & Supp. 2005) and 38 C.F.R. 
§ 3.159 (2005).  The notice should also 
address the five elements of a service 
connection claim as outlined by the Court 
in Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The veteran should be 
afforded the appropriate period of time 
for response to all written notice and 
development as required by VA law.

2.  The veteran should also be afforded 
with an appropriate VA examination to 
determine the etiology of any diabetes, 
hypertension, or tinea corporis (claimed 
as fungal rash) that may be present.  All 
indicated evaluations, studies, and tests 
deemed necessary should be accomplished 
and all findings reported in detail.  The 
claims file should be made available for 
review in connection with the examination.  
The examiner should state whether any 
diabetes, hypertension, or tinea corporis 
found on examination is more likely than 
not (i.e., probability greater than 50 
percent), at least as likely as not (i.e., 
probability of 50 percent), or less likely 
than not (i.e., probability less than 50 
percent), causally or etiologically 
related to the veteran's service-connected 
disabilities or otherwise to any 
symptomatology shown in service.  Please 
send the claims folder to the examiner for 
review in conjunction with the 
examination.  

3.  After any additional notification 
and/or development that the RO deems 
necessary is undertaken, the veteran's 
claims should be readjudicated.  If any 
benefit sought on appeal remains denied, 
the veteran and his representative should 
be provided with a supplemental statement 
of the case that contains notice of all 
relevant actions taken, including a 
summary of the evidence and applicable law 
and regulations considered pertinent to 
the issues.  An appropriate period of time 
should be allowed for response by the 
veteran and his representative.  
Thereafter, the case should be returned to 
the Board for further appellate 
consideration, if in order.


The purpose of this REMAND is to obtain additional 
development and ensure due process.  The Board does not 
intimate any opinion as to the merits of the case, either 
favorable or unfavorable, at this time.  The veteran has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


